Citation Nr: 1108606	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  05-06 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to January 1962.

These matters initially came before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to service connection for left and right ankle disabilities.

In March 2008, the Board remanded the claims to the RO, via the Appeals Management Center (AMC), to obtain additional evidence.  In December 2009, the Board again remanded the claims, this time for the RO/AMC to afford the Veteran a VA examination as to his claimed bilateral ankle disabilities.  For the reasons explained below, the RO/AMC substantially complied with the Board's remand instructions and the examination was adequate.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) ("substantial compliance" rather than "strict compliance" is required under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).


FINDINGS OF FACT

1.  The Veteran does not have a current underlying left ankle disease or injury.

2.  The Veteran does not have a current underlying right ankle disease or injury.


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A right ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a February and May 2005 pre-rating letters, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection for bilateral ankle disabilities.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the May 2005 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in a May 2008 letter.

Contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in August 2009 and November 2010 supplemental statements of the case (SSOCs).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all available identified post-service VA and private treatment records.  In addition, there is appropriate documentation as to records that were not available.  For example, there are affidavits of no records found from R.E. Thomason General Hospital and Dr. Hernandez and a letter from the Amarillo VA Medical Center (VAMC) indicating in response to a fourth request for records from the Lubbock outpatient clinic that, after a search of files and lists, no records relating to the Veteran had been found.  The RO prepared a formal finding of unavailability listing the steps taken to obtain these records prior to determining that they were unavailable.  Moreover, the Board's March 2008 remand instructed the RO/AMC to request from the Social Security Administration (SSA) records relating to its disability determination relating to the Veteran.  The AMC requested these records and, in a June 2008 reply, SSA indicated that the records did not exist and further efforts to obtain them would be futile because they had been destroyed.   Thus, with regard to identified records that it was unable to obtain, VA complied with its duty to assist.  38 C.F.R. § 3.159(c)(1),(2) (allowing VA to end efforts to obtain private and Federal records where response indicates that records sought do not exist or further efforts to obtain them would be futile).  The AMC's actions also reflect substantial compliance with the Board's March 2008 remand instructions in this regard.  D'Aries, 22 Vet. App. at 105.

Finally in this regard, the December 2009 Board remand instructed that the AMC afford the Veteran a VA examination as to the nature and etiology of any left or right ankle disabilities and the Veteran was afforded such an examination in February 2010.  That examination was adequate because the examiner reviewed the claims file, examined the Veteran, and explained why she concluded that the Veteran did not have a disability of either ankle, and that answer was responsive to the dispositive question asked in the Board's remand instructions.  Consequently, the examination was adequate and the AMC complied with the Board's remand instructions in this regard.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions); D'Aries, 22 Vet. App. at 105.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for bilateral ankle disabilities are thus ready to be considered on the merits.


Analysis

Initially, the Board notes the Veteran does not assert that any right or left ankle disability is a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application with regard to these matters.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Regardless of the theory under which service connection is claimed or analyzed, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claims for service connection for bilateral ankle disabilities in January 2005.  In this case, service connection for bilateral ankles must be denied because the preponderance of the evidence reflects that the Veteran has not had an underlying disease or injury causing his subjective ankle symptoms at the time of the filing of his claim or during its pendency.

The Board notes that in his January 2005 claim, the Veteran referred to reopening of claims denied in 1983.  However, review of the claims file reflects that that denial was of a claim for service connection for a right foot disability.  As the ankle disabilities claimed in connection with the current appeal are different than the right foot disability for which service connection was previously denied, the Board will review the ankle claims on a de novo basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

In his December 2004 letter received on January 20, 2005, and deemed a claim for service connection for a bilateral ankle disability, the Veteran referred to an in-service bilateral ankle injury and contended that his "ankles flip outward," and referred to them as "trick ankles."  The STRs reflect that the Veteran suffered a sprained ankle in February 1956.

Prior to the claim, a December 2004 VA treatment note indicated that the Veteran complained of right ankle laxity and, although examination findings were essentially normal, the diagnosis was that symptoms were suggestive of right ankle laxity.   The Veteran was given an air splint for his right ankle.  X-rays of the right ankle taken at this time showed no evidence of fracture or dislocation, the ankle mortise was intact, and there was no evidence of arthritic or inflammatory change.

A December 2004 private physical therapist note indicated that the Veteran complained of worsening right ankle instability, and expressed his belief that this problem began during service.  Physical therapy evaluation revealed severe limitations in bilateral lower extremity flexibility and decreased lower extremity strength, but the ankles were not specifically mentioned in this regard, and there was no specific diagnosis relating to either ankle.

A February 2005 follow up VA treatment note indicated that the symptomatology of right ankle laxity was improved with the brace, but that the Veteran now complained of left ankle instability.

On the August 2006 VA examination, the VA examiner noted that the Veteran stated that he had a history of giving way of both ankles, especially the right ankle.  On examination, there was normal dorsiflexion to 20 degrees and plantar flexion to 45 degrees of each ankle, without evidence of pain, fatigue, weakness, lack of endurance, or swelling.  The only abnormalities noted were of callus formation on the bottom of the right foot.  There was no hallux valgus bilaterally.  There were no abnormalities on X-ray.  The diagnosis with regard to the ankles was right and left ankle arthralgia without evidence of arthritis.  In his opinion, the VA examiner wrote that the Veteran's left and right ankle conditions were not likely ("less likely than not") related to his left knee condition.  The rationale was that there was no sign or radiographic evidence of arthritis.

The Veteran is competent to report his observations of ankle symptoms, including laxity, and his testimony in this regard must be weighed against the other evidence in the claims file.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In its December 2009 remand, the Board noted that, while the August 2006 VA examiner had noted the Veteran's complaints of laxity, he did not address the VA treatment notes or physical therapy records indicating laxity or instability and did not render a specific finding in this regard.  Moreover, while the August 2006 VA examiner's diagnosis of arthralgia alone could be taken as a rejection of the Veteran's lay statements and the medical evidence indicating some laxity or instability, the Board found that a more definitive opinion was required as to whether the Veteran has a current disability of either ankle, to include laxity or instability, was warranted.

On the February 2010 VA examination scheduled pursuant to the Board's remand instructions, the VA examiner reviewed the claims file and noted the relevant in and post-service records relating to the ankles, including the Veteran's complaints of ankle pain and instability.  After examining the Veteran, the examiner wrote that, based on her examination, review of the claims file, and more than 27 years of clinical experience, "a subjective sensation without objective findings would not usually be described as a disability."  She then stated that she could not "resolve the "issue of SC without resort to speculation" because of the lack of an X-ray in service following a report of an ankle sprain prevented her from assessing the severity of the in-service ankle sprain.

The above facts require the Board to address the issue of what constitutes a "disability" under VA law.  It appears to the Board that the Court and the Federal Circuit have not provided a definitive answer to this question.  One instructive case is Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In that case, the Court wrote that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  13 Vet. App. at 285.  On appeal, the Federal Circuit noted that two provisions of 38 C.F.R. Part 4, 38 C.F.R. §§ 4.40 and 4.45, refer to pain in connection with the assessment of the extent to which a veteran may be disabled, and, thus, pain is not wholly irrelevant to the assessment of a disability for which a veteran seeks compensation.  259 F.3d at 1361.  The Federal Circuit, analyzing the Court's decision, found that the Court's reasoning for its "pain alone" statement was that, unless a veteran suffers from an underlying disability or condition, such as functional loss of normal body working movements, joint disability, or muscle disability, then pain otherwise experienced is not a compensable disability.  Id.  The veteran in that case argued that pain alone could be a compensable disability, even if not attributed to any current disability.  Id.  Characterizing this as "an interesting, indeed perplexing, question," the Federal Circuit declined to address it because affirmance of the Board's denial of service connection was warranted on the alternative ground that there was no nexus between the veteran's pain and service in that case.  Given that, in order to qualify for compensation under 38 U.S.C.A. §§ 1110 and 1131, "the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty," the absence of a nexus was fatal to the claim.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-1361 (Fed. Cir. 2001).

The above discussion reflects that the mere fact of a veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he has met the "current disability" requirement.  Rather, an underlying disease or injury is required.  For the following reasons, the Board finds that the preponderance of the evidence reflects a lack of any such underlying disease or injury since filing of the January 2005 claim.

The records from shortly prior to and since January 2005 reflect a repeated decision by medical professionals not to diagnose a disease or injury of either ankle, even when presented with complaints of symptoms such as laxity and instability by the Veteran.  The December 2004 VA treatment note indicated that examination findings were "essentially normal," with "symptoms . . . suggestive of right ankle laxity," the December 2004 private treatment record contained no diagnosis of any ankle disability even though the Veteran complained of worsening right ankle instability, and the February 2005 VA treatment note indicated improving symptomatology of right ankle laxity and complaints of left ankle instability.  None of these treatment notes contain a definitive comparison between the Veteran's subjective complaints of ankle laxity and instability and examination findings.

Significantly, the most comprehensive and complete opinions on this question are those of the August 2006 and February 2010 VA examiners, who conducted the most thorough examinations and records review, and each of whom declined to diagnose any ankle disability or opined that the Veteran did not have such disability.  The August 2006 VA examiner noted normal examination and X-ray findings (except for callus formation on the bottom of the right foot, which, as noted above, is a part of the anatomy for which the Veteran had previously sought service connection and which is not at issue on this appeal), and diagnosed only arthralgia without evidence of arthritis.  Arthralgia simply means pain in a joint.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1985)).  Similarly, after noting her normal examination findings and review of the claims file, the February 2010 VA examiner opined that a subjective sensation without objective findings is not normally described as a disability.

The August 2006 VA examiner thus took the Veteran's subjective complaints including pain and diagnosed only arthralgia, which reflects the pain, but not an underlying disease, such as arthritis.  The February 2010 VA examiner similarly noted the subjective complaints of pain and instability and concluded that such were subjective sensations without objective findings and that they would not usually be described as a disability.  The Board interprets this to mean that the examiner was invoking the concept of the usual description of something as a disability to indicate that such was the case with the Veteran, i.e., that his subjective sensations were not indicative of an underlying disease or injury.  Given that the above discussed cases, while not establishing a definitive definition of the term "disability," nevertheless indicate that the evidence must contain some indication of an underlying disease or injury, the Board finds that the above medical opinions indicating that the Veteran did not have a disease or injury, as opposed to subjective sensations of pain, laxity and instability, to be evidence of significant probative weight indicating a lack of a current disability of either ankle.

The Board must also consider the Veteran's statements in determining whether he has a current disability.  The Veteran is competent to testify to the symptoms of pain, laxity, and instability that he noted in his written statements and to private and VA health care providers and examiners.   See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, the multiple, specific, and detailed opinions of health care professionals declining to diagnose an ankle disease or injury or affirmatively indicating that there was no underlying disease or injury outweigh the more general and conclusory descriptions of the Veteran and his opinion that these subjective symptoms constitute a disability.  Cf.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).

The Board also notes the subsequent statement of the February 2010 VA examiner that she could not resolve the issue of service connection without resort to speculation, because the lack of an in-service X-ray prevented her from assessing the severity of the in-service ankle sprain.  The Board can only rely on an examiner's statement that opinion is not possible without resort to speculation in limited circumstances, where the basis for the opinion is apparent, it is clear that the physician considered all procurable and assembled data, and the physician clearly identified precisely what facts cannot be determined.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  However, the Board need not consider whether the Jones criteria were met, because it is not relying on this portion of the February 2010 VA examiner's opinion.  The examiner's opinion of a lack of disease or injury, along with the evidence discussed above, reflects that the Veteran has not met the current disability requirement in seeking to establish entitlement to service connection for left and right ankle disabilities.  As the Veteran has not established an essential element of his service connection claims, consideration of the other elements, including a nexus between any current disabilities and service, is unnecessary.  Thus, the VA examiner's statement indicating that she could not opine on the issue of nexus without resort to speculation is irrelevant to the Board's consideration of the claims and does not render her opinion inadequate, even assuming, without deciding, that her opinion did not comply with the Jones criteria.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for left and right ankle disabilities.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (because the benefit of the doubt doctrine applies only when the evidence is approximately balanced, it has no application where the Board determines that the preponderance of the evidence weighs against the claim).

ORDER

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a right ankle disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


